       Case 1:20-cv-00033-SPW-TJC Document 21 Filed 05/20/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 JOSH HALE, on behalf of heirs of Joel             CV 20-33-BLG-SPW-TJC
 Hale,

                    Plaintiff,                     ORDER
  v.

 C. R BARD INC. and BARD
 PERIPHERAL VASCULAR INC.,

                     Defendants.

       The Court recognizes this matter was transferred to the District of Montana

and referred to the undersigned on March 30, 2020. (Doc. 8) The Court herein

takes notice that Plaintiff Josh Hale, on behalf of the heirs of Joel Hale, has two

out-of-state attorneys of record: David M. Langevin and Rhett A. McSweeney, of

the firm McSweeney Langevin LLC of Minneapolis, Minnesota. Under L.R.

83.1(a)(2), only an attorney who is authorized to appear under this rule may appear

on behalf of a party. Accordingly,

       IT IS ORDERED that Plaintiff’s Counsel shall file a notice of appearance

stating their standing with the State Bar of Montana. In lieu of bar membership to

the State Bar of Montana, Plaintiff shall arrange for local counsel, who must file

notice of appearance within 30 days, or Friday, June 19, 2020. Local counsel
     Case 1:20-cv-00033-SPW-TJC Document 21 Filed 05/20/20 Page 2 of 2



may then move for pro hac vice admission of out-of-state counsel consistent with

L.R. 83.1(d).

      IT IS ORDERED.

      DATED this 20th day of May, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
